The conviction is for violation of the so-called "Sunday Law." (See Penal Code, Secs. 302 and 303.)
The facts are undisputed. The appellant kept his place of business open and sold gasoline on Sunday. He defended upon the ground that he sold it only to such persons as were in need of it in order to reach their destination; that he had been informed by a prosecuting officer that under such circumstances it was not unlawful to make sales. He said that upon this information he believed that he was not violating the law; that on week days he sold gasoline to from fifty to one *Page 200 
hundred cars, while on Sunday he sold to only from eight to twelve cars.
In Article 302 of the Penal Code, it is made unlawful for any merchant to sell his wares or to permit his place of business to remain open for traffic on Sunday. Article 303 exempts from the provisions persons engaged in certain classes of business, but the exemption does not include the keeper of a garage nor name gasoline as an article which may be sold.
From Cyc., Vol. 37, p. 548, we quote the following:
"Where the statute contains no exceptions, the nature of the business of a defendant is immaterial, and the fact that it is a work of necessity, or charity, or that it is not unlawful in itself, constitutes no defense. In construing the statutory exceptions, the ordinary signification of the words used controls."
The evidence manifestly supports the verdict. Obedience to the law demands an affirmance of the judgment, and it is so ordered.
Affirmed.